A. Clifford Edwards ot ERI K OF THE

A. Christopher Edwards iC CT COU! INT
John W. Edwards | zy FiALPE
EDWARDS & CULVER

1648 Poly Drive, Suite 206 § 38
Billings, Montana 59102

 

Telephone: (406) 256-8155
Facsimile: (406) 256-8159 fe
Email: chris(@edwardslawfirm.org’ DEPUTY
Email: john.edwards@edwardslawfirm.org

Attorneys for Plaintiffs

MONTANA THIRTEENTH JUDICIAL DISTRICT COURT
YELLOWSTONE COUNTY

i

, 9 4 - f
JERRED BERNS, individually, and as next friend | Cause Na. VY ¢€17°U4

to his minor children, A) BE and
oa. Ashley Harada

Plaintiffs, ; COMPLAINT AND DEMAND FOR
JURY TRIAL
vs.

ENTRANS INTERNATIONAL, LLC; PSC
CUSTOM, LLC d/b/a POLAR SERVICES
CENTER; ALAN ROTH, and DOES 1-5,

Defendants.

 

 

COMES NOW Plaintiff, JERRED BERNS, individually, and as next friend to his minor

children, i] CE] and LR) BER. by and through his attorneys of record, and

for Plaintiffs’ Complaint against ENTRANS INTERNATIONAL, LLC, PSC CUSTOM, LLC
d/b/a POLAR SERVICES CENTER, ALAN ROTH, and DOES 1-5, complains and alleges as

follows:

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 1
PARTIES

l. Plaintiff, JERRED BERNS is, and at all times relevant was, a resident of
Yellowstone County, Montana, and the father and next friend of his minor children, Plaintiffs
od

2. Defendant, ENTRANS INTERNATIONAL, LLC (hereinafter “ENTRANS’”) is a
limited liability company registered to do business in the State of Montana, and at all times relevant
was doing business in Yellowstone County, Montana.

3. Defendant, PSC CUSTOM, LLC d/b/a POLAR SERVICES CENTER (hereinafter
“PSC”) is a limited liability company registered to do business in the State of Montana, and at all
times relevant was doing business in Yellowstone County, Montana.

4, Defendant, ALAN ROTH (hereinafter “ROTH”) is, and at all times relevant was, a
resident of Yellowstone County, Montana.

3. The true names and capacities of DOES 1-5 are unknown to Plaintiffs, who
therefore sue said Defendants eagles these fictitious names. On information and belief, Defendant
DOES 1-5, inclusive, (i) directly participated in or assisted in the performance of the wrongful acts
and omissions described herein, although the full extent of their involvement is unknown at this
time, OR (ii) conspired with the named parties in this case to perform the wrongful acts and
omissions described below, although the full extent of their ee is unknown at this
time, OR (iii) acted as principals or agents, actual or ostensible, of other named parties in this case
in performing the wrongful acts and omissions described below, although the full extent of their
involvement is unknown at this time, OR (iv) are vicariously liable for the acts of the named parties
in this action. Plaintiffs thus believe that Defendant DOES 1-5, inclusive, are liable for the
damages and other relief sought in this case as participants, co-conspirators, principals or agents,

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 2
or are vicariously liable or otherwise necessary or indispensable parties to adjudication of the

issues involved in this case. Plaintiffs are further informed, believe, and thereon allege that all

Co-Defendants in doing the things herein alleged are liable, jointly and severally, for all damages

and other relief or remedies sought by Plaintiffs in this action. When the true names and

capacities of DOES 1-5, inclusive, have been ascertained, appropriate amendments of this Claim
- will be filed.

6. The acts and omissions giving rise to the causes of action herein took place in
Yellowstone County, Montana.

7. Jurisdiction and venue are proper in Yellowstone County, Montana.

FACTS

8. At all times relevant, Defendants ENTRANS and PSC owned and operated a tank
wash called Polar Services Center. Plaintiff, Jerred Berns, was employed by Defendants, and his
job duties included cleaning tanker trucks in Defendants’ tank wash, Defendant Roth was
Plaintiff s supervisor at the time of the incident that is the subject of this lawsuit.

9. Defendants’ tank wash contained HE Hydroblaster Pressure Washers and was used
to clean tanker trucks that carried various flammable liquids. The burners on the HE Hydroblaster
Pressure Washers are naturally aspirated and require combustion air supply to the equipment room,
the motors are open drip proof, the main controls are enclosed in NEMA 4 rated enclosures, and
they are not designed to be in a potentially flammable atmosphere. Defendants knew the HE
Hydroblaster Pressure Washers were not safe to use in the tank wash or near flammable liquids or
gases and would cause an explosion and/or fire.

10. Notwithstanding, Defendants directed its employees to use the HE Hydroblaster
Pressure Washers in their tank wash, and were responsible for showing and instructing employees

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 3
how to perform their duties related to the tank wash, including using the HE Hydroblaster Pressure
Washers.

11. On May 9, 2019, while Plaintiff was washing a fuel tanker trailer that contained
flammable liquid, the southernmost HE Hydroblaster Pressure Washer in the tank wash ignited the
flammable liquid vapors from the tanker causing an explosion and flash fire, which severely
burned Plaintiff.

12. Plaintiff suffered serious 2" and 3 degree burns on his arms, face and back and
was taken by ambulance to St. Vincent’s where he was assessed and flown to the Salt Lake City
burn center for treatment. Plaintiff has had to endure multiple surgeries and is still undergoing .
treatment for his burns. |

13. The Occupational Safety and Health Administration (OSHA) confirmed the
southernmost HE Hydroblaster Pressure Washer in the tank wash ‘ignited the flammable liquid
vapors from the tanker causing the fire and cited Defendants for serious violations of law.

14. The equipment, wiring methods, installation and use of the HE Hydroblaster
Pressure Washers in the tank wash area made the tank wash unsafe and created a danpeous,
ultrahazardous work area, and made the use of the tank wash, particularly to clean fuel tanker
trailers, an ultrahazardous and abnormally dangerous activity.

15. Defendants deliberately placed profit before worker safety and the regulations and
practices designed to protect them, and intentionally and deliberately violated numerous state and
federal safety laws. Defendants intentionally and deliberately directed, allowed and required
workers, including Jerred Berns, to engage in unsafe, abnormally dangerous and harmful activities,
including using the HE Hydroblaster Pressure Washers in a tank wash known to be used to clean
flammable liquids. Defendants intentionally and deliberately exposed its workers, including

‘COMPLAINT AND DEMAND FOR JURY TRIAL —PAGE 4
Jerred Berns, to fire hazards while operating and working near the HE Hydroblaster Pressure
Washers, failed to provide the appropriate safety and personal protective equipment or to provide
and ensure compliance with proper safety precautions, procedures and/or training, and otherwise
exposed workers to known hazardous and unsafe conditions and harm.

16. Defendants had actual knowledge harm and injury was certain to occur to Jerred as
a result of their intentional and deliberate acts, but failed to prevent such harm and injury to Jerred
or to warn Jerred of the known hazards and the harm and injury that was certain to occur. Despite
their knowledge of the certainty of injury from known hazards, Defendants intentionally and
deliberately engaged in a policy and practice of exposing its workers, including Jerred Berns, to

-those hazards and the harm, and did so without providing warnings or appropriate safety
precautions and equipment.

17. All of Defendants’ wrongful actions were specifically and actually intended to
cause injury to Jerred Berns.

18. Defendant Alan Roth was personally in charge of the actions of Defendants’
employees, including Jerred Berns, and directed employees, including Jerred Berns, to use the tank
wash and HE Hydroblaster Pressure Washers. He was well aware of the danger and injury that
would occur to employees, including Jerred Berns if the HE Hydroblaster Pressure Washers were
used in the tank wash and of the failure to ensure that aan personal protective and safety
equipment was distributed and used. He knew that the HE Hydroblaster Pressure Washers would
ignite flammable liquids and vapors and would cause fire and burns to employees, but failed to
take any precautions to eliminate the known hazards. Mr. Roth is not only sued as an agent of the
Defendants, but individually, as he is personally liable under Montana law, because he was actively
involved and participated in the Defendants’ decisions to ignore facts, warnings, and regulations

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 5
and deliberately and intentionally directed employees to use the tank wash, including the HE
Hydroblaster Pressure Washers, to clean fuel tankers, and otherwise caused injury to Jerred Berns
by committing intentional and deliberate acts that were specifically and actually intended to cause
injury to Jerred Berns, having actual icomleder that an injury to Jerred Berns was certain to occur.

19. As aresult of Defendants’ acts and omissions, Jerred Berns has incurred past and
will incur future medical costs, has been unable to work due to his injuries, has endured multiple
surgeries, pain and suffering and emotional distress, and has otherwise been damaged.

COUNT I
§ 39-71-413, MCA

20. Plaintiffs repeat and incorporate by reference, the allegations contained in the
foregoing paragraphs of this Complaint as if set forth herein verbatim.
21. Plaintiff Jerred Berns was intentionally injured as a result of the intentional and
deliberate acts of Defendants and has a cause of action under § 39-71-413, MCA in that:
a. Defendants caused injury to Jerred Berns by committing intentional and deliberate
acts that were specifically aid actually intended to cause injury to Jerred Berns, and
b. Defendants had actual knowledge that an injury to Jerred Berns was certain to
occur.
oe. The deliberate and intentional acts and omissions of the Defendants that resulted
in the physical and emotional harm to Jerred Berns are of such character and of such aggravation
so as to entitle him to all damages under the Montana Constitution and statutory law including, but
not limited to, compensation for physical and emotional injuries and punitive damages.
23. Defendants’ conduct rightly strips them of any workers’ compensation immunity

under § 39-71-411, MCA, and forms the basis for this action under § 39-71-413, MCA.

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 6
. COUNT II
STRICT LIABILITY — INHERENTLY DANGEROUS ACTIVITY

24. Plaintiffs repeat and incorporate by reference the allegations contained in the
foregoing paragraphs of this Complaint as if set forth herein verbatim.

25. The Defendants were in the business of cleaning flammable liquids and hazardous
materials from tanks, which is an inherently dangerous and ultrahazardous activity, and are strictly
liable for the injuries to Jerred Berns. Additionally, using an HE Hydroblaster Pressure Washer
to clean flammable liquids in a tank wash was an inherently dangerous and ultra-hazardous activity
and Defendants are strictly liable for the injuries to Jerred Berns.

26. Defendants knew and observed employees, including Jerred, clean out flammable
liquids in the tank wash, using their HE Hydroblaster Pressure Washers. Defendants knew
employees, including Jerred, would be washing a fuel tanker that had contained flammable liquid
using the Hydroblaster Pressure Washer. Defendants knowingly provided its employees,
including Jerred, incorrect and unsafe equipment and required the use of such equipment and failed
to provide proper safety equipment or take necessary special precautions to prevent the harm to
Jerred.

27. Defendants’ intentional and deliberate act of requiring and allowing their workers,
including Jerred Berns, to engage in inherently dangerous and ultrahazardous activities was
specifically and actually intended to cause injury to Jerred, and Defendants had actual knowledge
Jerred’s injuries were certain to occur.

28. Jerred Berns was injured as a result of Defendants’ intentional and deliberate acts
requiring its workers to — in the inherently dangerous and ultra-hazardous activities, as

alleged herein, and the burns and injuries are the type of harm that would be anticipated as a result

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 7
of such activities. The abnormal danger associated with the activity alleged herein was a
substantial contributing factor to the damages to Jerred Berns.

29. Defendants are strictly liable for the damages suffered by Jerred Berns in an amount
to be proven at trial, including, but not limited to, compensation for physical and emotional
injuries, as well as punitive damages.

COUNT I
PUNITIVE DAMAGES

30. Plaintiffs repeat and incorporate by reference, the allegations contained in the
foregoing paragraphs of this Complaint as if set forth herein verbatim.

31. Defendants had knowledge of facts and intentionally disregarded facts that created
a certainty of injury or death to Jerred Berns, yet deliberately proceeded to act with reckless and
intentional disregard ‘of the’ certaluty of serious bodily injury or death to Jerred. The acts and
omissions of the Defendants constitute actual malice and reckless disregard for the high probability
of serious bodily injury within the meaning of §§ 27-1-220 and 221.

32. | Under Montana law, Jerred Berns is entitled to recover exemplary or punitive
damages from the Defendants to deter future deliberate and intentional misconduct.

COUNT IV
LOSS OF CONSORTIUM

33. Plaintiffs repeat and incorporate by reference, the allegations contained in the
foregoing paragraphs of this Complaint as if set forth herein verbatim.

34. As a result of the wrongful acts and omissions of Defendants, as stated above,
Jerred Berns’ children have suffered, and will continue to suffer, loss of consortium as that claim

is defined under Montana law and are entitled to recover damages from the Defendants.

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 8
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for judgment against the Defendants, and each of them, for
all damages to which they are entitled under Montana law in such categories and in such amounts
as are just and proper, and will be furnished to Defendants in accordance with applicable Montana
law and/or Rules of Civil Procedure.
DEMAND FOR JURY TRIAL

Plaintiffs demand trial by jury of all the issues in this action.

tee

A\g lifford Edwards

A. oe Edwards
John W. Edwards
Attorneys for Plaintiffs

DATED this | day of April, 2021.

 

COMPLAINT AND DEMAND FOR JURY TRIAL — PAGE 9
